Friedman, J.
(dissenting in part).
In this action for ejectment, Geoffrey Sanders resides with Irene Aranovich, a rent-stabilized lessee of apartment 7B at 301 East 73rd Street. Sanders is alleged in 1995 and 1997 to have been involved in conflicts at the building necessitating police intervention and resulting in the filing of criminal complaints. In August 2000, Sanders was involved in yet another incident that required police intervention and also resulted in a criminal complaint being filed. Two months later, plaintiff, the landlord of 301 East 73rd Street, served Aranovich with a notice of termination of her lease, asserting that Sanders’ presence in the apartment was creating a nuisance. The issue presented by this appeal is whether these incidents, taken together, may support an action for ejectment premised on nuisance. The majority, troubled by the lapses of time between incidents, concludes that, as a matter of law, they may not. Since I do not agree with this conclusion and believe that there is an issue of fact as to whether Sanders’ conduct constitutes a nuisance, I respectfully dissent.
The origin of this action lies in an incident which occurred on November 8, 1995, as documented by a police department incident information slip. As a result of that incident, plaintiff’s agent wrote to Aranovich stating the following:
“I have been advised that an incident occurred on November 8, 1995, between a frequent visitor to your apartment and the building superintendent. In fact, the police were called to the building and a complaint was issued against [Sanders].
“It is my understanding that this is not the first *138incident regarding this individual in the building. As you are aware, you are responsible for the behavior and actions of your guests. This incident last night is inappropriate and threatening to the welfare of others. Should another incident occur, please be advised that legal proceedings will be immediately initiated.”
While the letter spoke of legal proceedings in the event of another incident, the next incident did not lead to any proceedings. It was only after two further incidents that plaintiff took action by serving Aranovich with the notice of termination.
The notice alleges three incidents in which Sanders subjected others lawfully within plaintiffs building to plainly intolerable conduct. Sanders’ conduct is alleged to have included threats of physical violence and shouted profanity, insults and racial epithets. Specifically, the notice recounts the aforementioned November 1995 incident, as well .as the following two incidents:
(1) a June 1997 incident in which Sanders allegedly verbally abused and physically threatened the visually impaired tenant (DeRosa) of another apartment, whom Sanders complained had been making excessive noise, resulting in a call to the police and the tenant’s filing a criminal harassment complaint against Sanders; and
(2) an August 2000 incident between Sanders and the building’s doorman (Ellis), to whom Sanders allegedly directed physical threats, profanity and racial epithets, resulting in a call to the police and another complaint against Sanders.
The record also contains affidavits from witnesses to the latter two incidents.
The majority’s attempt to minimize Sanders’ alleged conduct in these incidents is not borne out by the record. Contrary to the majority’s characterization of the June 1997 incident between Sanders and DeRosa as simply a “discussion [that] got heated,” the notice of termination and DeRosa’s affidavit both state that Sanders threatened to physically assault DeRosa, who has impaired vision. Similarly, contrary to the majority’s assertion that the August 2000 incident between Sanders and Ellis involved nothing worse than “boorish [ ]” behavior by Sanders, Sanders is alleged to have subjected Ellis to shouted racial epithets and threats of physical injury. These accounts *139of Sanders’ conduct are not controverted by any competent evidence in the record.
In my view, the foregoing evidence raises a triable issue of fact as to whether Sanders’ presence in the building has resulted in a recurring or continuing pattern of objectionable conduct threatening the comfort and safety of others in the building sufficient to constitute a nuisance (see Frank v Park Summit Realty Corp., 175 AD2d 33, 35, mod on other grounds 79 NY2d 789). Although service of an adequate notice of termination is a prerequisite to a landlord’s right to seek an eviction under the Rent Stabilization Code (see Chinatown Apts. v Chu Cho Lam, 51 NY2d 786; 9 NYCRR 2524.2 [b]), I am unaware of any support for the majority’s view that the incidents alleged in plaintiff’s notice of termination, and competently evidenced in the record, were legally insufficient either to support the notice of termination or to defeat the tenant’s cross motion for summary judgment dismissing the complaint. Given the plainly intolerable nature of the conduct at issue, which occurred on more than one occasion and unmistakably manifested a proclivity for aggression against others (cf. Metropolitan Life Ins. Co. v Moldoff, 187 Misc 458, affd 272 App Div 1039), I believe that the incidents alleged are sufficient both to support the notice and to raise a triable question of fact as to whether Sanders’ presence in the building created a nuisance. That question of fact should be answered by a trier of fact and not by this Court.
The majority’s concern that allowing this case to go to trial would create precedent for evicting a tenant based solely on his or her involvement in “[o] ocasional arguments” is groundless. While I recognize that periodic disagreements between tenants, and between tenants and building staff, are a normal part of life in any apartment building, it is precisely the inevitability and frequency of interpersonal friction in a crowded metropolis that makes it imperative that individuals keep their behavior within broadly acceptable bounds of civility when conflicts arise. As a matter of plain common sense, behavior thrice warranting police intervention, as Sanders’ alleged conduct did, is hardly the sort of “[o]ocasional argument! ]” that falls within such bounds.
To reiterate, far from merely engaging in “arguments,” Sanders allegedly made threats of physical violence, in one case against a partially disabled individual, and shouted racial slurs in a tense, face-to-face situation, conduct which necessitated police intervention. The allegations, which Sanders has *140not controverted, are that he initiated the threats of violence and racial name-calling in each incident. Although the majority warns that allowing a landlord to seek eviction based on these facts might have a “chilling effect,” it seems to me that the only “chilling effect” would be on behavior that plainly crosses the line of what residents should be required to tolerate among those living in the same building. Moreover, the majority, by its affirmance, may inadvertently send the unfortunate message that the conduct in which Sanders allegedly engaged must be tolerated.
To the extent the majority bases its position on the fact that the alleged incidents were “spread” over a multiyear period, I fail to see how conduct of the kind at issue becomes tolerable if it is alleged to have occurred only intermittently over a number of years. The instances of such behavior alleged here are enough to establish a pattern of intolerable conduct supporting a reasonable inference that Sanders will pose a danger of similar outbursts from time to time, with the consequence of a constant risk of physical injury to others in the building, for as long as his residency continues. Once the third incident occurred, the landlord acted almost immediately to commence this proceeding. I do not believe, as the majority apparently does, that the landlord could not take action to protect the other residents of the building and its personnel until there was a fourth or fifth incident. Accordingly, I would modify to deny the tenant’s cross motion for summary judgment, reinstate the complaint, and remand for further proceedings.
Motion seeking stay and for other related relief denied.
Mazzarelli and Williams, JJ., concur with Tom, J.P.; Andrias and Friedman, JJ., dissent in part in a separate opinion by Friedman, J.
Order, Supreme Court, New York County, entered November 7, 2001, affirmed, without costs. Motion seeking stay and for other related relief denied.